Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 05/13/2021.
Claims 2-21 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,210,329 to Malik et al. (hereinafter Malik) in view of US 2018/0052720 to Ionescu et al. (hereinafter Ionescu).
As to claims 2, 10 and 17, Malik teaches a method for analyzing data, the method comprising: storing environmental data that associates a mapping of memory addresses with sets of executable program code (Col 13, lines 31-43, process environment block [PEB] including data structures that apply across a whole process, including global context, startup parameters, data structures for the program image loader, the program image base address, and synchronization objects used to provide mutual exclusion for process-wide data structures); identifying that execution of instructions resulting in the environmental data being accessed (Col 13, lines 48-50, determined whether the guarded page, which is the protection mechanism applied to the PEB, has been accessed); and classifying the instructions received at the computer as suspicious based on the environmental data being accessed (Col 13 , line 66 to Col 14, line 3, indicating as malicious and/or generating an alert).
Malik does not explicitly teach the instructions included in data packets received at a computer.
However, Ionescu teaches receiving a request message from an originator/client at the computer for processing by the computer involving the environment block (paragraph 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Malik to the include the method of receiving data packets at the computer as taught by Ionescu in order to not only detect suspicious instructions which originated locally but also instructions received externally, therefore increasing and optimizing the overall security of the system.
As to claims 3, 11 and 19, Malik teaches identifying that the execution of the instructions results in the accessing of a dynamic linked library (DLL) (Col 13, lines 59-64, DLLs used for monitoring changes).
As to claims 4, 12 and 20, Malik teaches identifying that the execution of the instructions results in the accessing of an operating system function that accesses a memory based on the mapping of memory addresses of the stored environmental data (Col 13, lines 31-43, wherein the PEB includes data structures for the program image loader, the program image base address, which are used for the identifying).
As to claim 5, 13 and 21, Malik teaches identifying that the execution of the instructions results in data associated with the sets of executable program code being overwritten (Col 5, lines 18-22, modify or delete data).
As to claims 6 and 14, Malik teaches identifying that the execution of the instructions results in the accessing of application program interface data (Col 13, lines 55-59, the provided API and the API may return an output structure that includes information such as the memory address).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Ionescu in further view of US 9,355,247 to Thioux et al. (hereinafter Thioux).
As to claims 7 and 15, Malik and Ionescu do not explicitly teach identifying that the instructions included in the data packets are being executed out of a temporary directory.
However, Thioux teaches identifying that the instructions included in the data packets are being executed out of a temporary directory (Col 3, lines 50-63, access from the temporary directory for malicious content detection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Malik and Ionescu to the include the method of identifying instructions being executed out of a temporary directory as taught by Thioux in order increase the accuracy of detecting malicious instructions, therefore increasing and optimizing the overall security of the system.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Ionescu in further view of US 2010/0024033 to Kang et al. (hereinafter Kang).
As to claims 8 and 16, Malik and Ionescu do not explicitly teach identifying that data included in the data packets are de-obfuscated before the instructions included in the data packets are executed.
However, Kang teaches identifying that data included in the data packets are de-obfuscated before the instructions included in the data packets are executed (paragraphs 49 and 56, malicious code detector 303 can identify whether the obfuscated code is malicious before the obfuscated code is executed when the deobfuscated code is checked after deobfuscation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Malik and Ionescu to the include the method of identifying that the data is de-obfuscated before the instructions are executed as taught by Kang in order to increase the accuracy of detecting malicious instructions as obfuscated instructions are hidden from detectors, therefore increasing and optimizing the overall security of the system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Ionescu in further view of US 2003/0140248 to Izatt.
As to claim 18, Malik and Ionescu do not explicitly teach further comprising a firewall that initially receives the data packets and that sends the data packets to the computer via the computer network.
However, Izatt teaches a firewall that initially receives the data packets and that sends the data packets to the computer via the computer network (paragraphs 14 and 28 and FIG. 6, firewall receiving the packets initially before sending to the computer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Malik and Ionescu to the include the firewall initially receiving the data packets as taught by Izatt in order to further prevent unauthorized access to the computer system by attacks and/or hackers, therefore increasing and optimizing the overall security of the system.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497